DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-7, in the reply filed on February 19, 2021 is acknowledged.
Claims 8-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 19, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inukai (2018/196105A1).


    PNG
    media_image1.png
    387
    491
    media_image1.png
    Greyscale

Regarding claim 1, Inukai discloses [see Fig. 13 above] a semiconductor device comprising: first and second power supply terminals (terminals 51 and 52) to which a first power supply voltage (battery 11) is supplied; a third power supply terminal (terminal 53) to which a second power supply voltage (battery 12) is supplied; a power supply wiring (detection line 21) coupled to the first and second power supply terminals (51 and 52); an abnormality detection circuit (abnormality determination circuit 60) which diagnoses the first power supply terminal (51); a first current generation circuit (first current generation circuit 1371) which flows a current from the power supply wiring (21) to the third power supply terminal (53) in a diagnosis; and a second current generation circuit (second current generation circuit 1372) which couples to the power supply wiring (21) at a vicinity of the first power supply terminal (51) and flows a current from the power supply wiring (21) to the third power supply terminal (53) in the diagnosis, wherein the abnormality detection circuit (60) compares a voltage of the first current generation circuit (1371) with a voltage of the second current generation circuit (1372) in the diagnosis [via multiplexer 90 and voltage detector 80].

Regarding claim 4, Inukai discloses the resistor (41 and 42) is a variable resistor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for details.
Allowable Subject Matter
Claims 3 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 3, the primary reason for the allowance of the claim is due to the semiconductor device comprising the abnormality detection circuit comprises a comparator to which an operating voltage from the vicinity of the second power supply terminal is supplied. Since claims 5-7 depend from claim 3, they also have allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858